Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office’s Reasons for Allowance
Comes Now the Patent Office and states at least a reason for this application; to wit that the Prior Art neither anticipates nor in any reasonable combination suggests  a reactor including a coil having a winding portion, a magnetic core that is disposed extending inside and outside the winding portion  and configured to form a closed magnetic circuit and a resin mold that includes the inner rein disposed between the winding portion and the magnetic core and does not cover the outer peripheral face of the winding portion, wherein the magnetic core include an inner core piece disposed inside the winding portion and an outer core piece that is exposed from the winding portion, the outer core piece includes a small area portion having a connecting face that is connected to an end face of the inner core piece and has a smaller area than the end face, and a large area portion having a magnetic path sectional area that is larger than the area of the end face of the inner core piece, in a view in an axial direction of the winding piece from the outer end face f the outer core piece in a state where the outer core piece has been combined with the inner core piece, the end face of the inner core piece has an overlapping region that is overlapped with the small area portion, and a nonoverlapping region that is non-overlapped with both the small area portion and the large area portion and the resin mold includes an end face covering that covers the non-overlapping region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729